Appeal from a judgment of the Supreme Court (Breslin, J.), rendered September 26, 2012 in Albany County, convicting defendant upon his plea of guilty of the crime of attempted assault in the second degree.
Defendant pleaded guilty to the reduced charge of attempted assault in the second degree, waived his right to appeal and was sentenced in accordance with the plea agreement to a split sentence of six months in jail and five years of probation. Defendant appeals.
Based upon our review of the record and counsel’s brief, we agree with appellate counsel that there are no nonfrivolous issues to be raised on appeal. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, EJ., Stein, McCarthy and Rose, JJ., concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.